Citation Nr: 1710324	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disorder, to include degenerative disc disease, scoliosis, and kyphosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The Board finds that the RO has not substantially complied with the directives of the prior March 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In March 2016, the Board remanded the matter on appeal for outstanding records and a VA examination.  The Board directed that the VA examination determine the current severity of his service-connected lumbar spine disorder, including any associate neurological disorder.  Specifically, the examiner was asked to consider the Veteran's complaints of numbness and tingling along the left side of his body, particularly in the leg.  

In May 2016, the Veteran was provided a VA examination.  During the examination, the Veteran's spine was examined; however, the Board has reviewed the findings and concludes that these findings are insufficient.  During the pendency of the appeal, the Court of Appeals for Veterans Claims issued the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The May 2016 VA examination does not meet the specifications of Correia, as it does not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that the examination is not adequate because the remand instructions were not fully completed.  The examiner was instructed to consider the Veteran's complaints of numbness and tingling along the left side of his body, particularly in the leg.  All neurological testing was normal on examination; however, the examiner did not address the Veteran's complaints as instructed.  During the examination, the Veteran reported intermittent episodes of chronic low back pain once weekly, with numbness in the groin area on a daily basis, which was worse with left lateral rotation.  The examiner did not address the discrepancy between these complaints and the neurological test results on examination.  Also, private and VA treatment records show neurological symptoms associated with the back disorder.  During VA treatment in January 2011, the Veteran reported having acute pain in the left lower back, with pain extending down to the left thigh and the left leg numbness.  The diagnosis was chronic low back pain, with a history of intermittent episodes of acute pain with left radicular symptoms.  Private treatment in July 2016 revealed abnormal strength in ankle dorsiflexion and knee extension and flexion and pain radiating to two thirds of his extremity.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected connected lumbar spine disorder, to include all associated residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first record the range of active and passive motion of the Veteran's spine on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disorder.

The examiner must also identify all currently present neurological and orthopedic manifestations of the Veteran's spine, and the examiner is to address: 

a).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

b).  Whether there is favorable or unfavorable ankylosis of the entire spine; and,

c).  The presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected spine disability must be determined.  The examiner is to identify any symptoms due to disc syndrome and describe the nerve(s) affected by nerve root compression.  The examiner must address the Veteran's complaints of numbness and tingling along the left side of his body, particularly in the leg, and VA and private treatment showing neurological abnormalities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

